Citation Nr: 0930539	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of spontaneous pneumothorax of the right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1946 to August 
1948, and from November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision, which 
assigned a compensable, 10 percent rating for residuals of 
spontaneous pneumothorax of the right lung, effective June 
30, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
February 2007 notice of disagreement (NOD), the Veteran and 
his representative claimed that the November 2006 rating 
decision contained clear and unmistakable error (CUE).  Since 
the November 2006 rating decision is currently on appeal, 
there is no final RO decision that could be subject to a CUE 
attack, and therefore the issue of CUE is not in appellate 
status.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best 
v. Brown, 10 Vet. App. 322, 325 (1997). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

With respect to the Veteran's increased rating claim, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Although the 
Veteran's most recent VA respiratory examination was in 
August 2006, in his June 2007 substantive appeal, he 
contended that his disability prevents him from making a 
better living and that the feeling of being unable to breathe 
causes him panic, anxiety, and exhaustion.  In a July 2009 
Appellant's Brief, the Veteran's representative noted that 
the Veteran's last pulmonary function test (PFT) was nearly 
three years ago and requested that the Board consider 
providing the Veteran with an updated PFT to assess his 
current disability level.  Thus, the Veteran should be 
scheduled for another examination to ascertain the current 
nature of his lung disability and associated symptomatology.  
The Veteran is hereby advised that, failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2008).

The claims file contains VA treatment records through August 
2006 for the Veteran.  Ongoing VA medical records should also 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(providing that VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

To ensure that all due process requirements are met, the 
Veteran should be given another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, the VA should ensure that the Veteran is properly 
notified of what evidence is needed to support an increased 
rating, to include on an extraschedular basis, and ensure 
that the notice meets the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), as regards to increased 
ratings.  The United States Court of Appeals for Veterans 
Claims stated that 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Such notice also 
should include the rating criteria for all higher ratings for 
a disability, in this case, to include for appropriate 
diagnostic codes for rating restrictive lung disease under 
38 C.F.R. § 4.97 and for rating surgical scars under 
38 C.F.R. § 4.118.  Thus, on remand, corrective notice should 
be provided.

After providing the appropriate notice, the VA should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)).  
However, identification of specific actions requested on 
remand does not relieve the VA of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VA should also undertake any 
other development or notification action deemed warranted 
prior to readjudicating the matter on appeal.  The 
readjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claim.  The VA should also consider whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, consistent with the facts found) pursuant to the 
Hart decision, cited to above, and whether a separate rating 
for surgical scarring is warranted.  See Esteban v. Brown, 6 
Vet. App. 259 (1994) (holding that a veteran is entitled to 
separate ratings for each residual arising from a single 
disability only if none of the symptomatology for one 
condition is duplicative or overlapping with symptomatology 
of the other condition).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file medical records for the treatment of 
the Veteran from the West Haven, 
Connecticut VA Healthcare System from 
August 2006 to the present. 

2.  Send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Explain the type of evidence that is his 
ultimate responsibility to submit to 
establish an increased rating claim, to 
include on an extraschedular basis.

Ensure that the letter meets the 
requirements of Vazquez/Flores (cited to 
above) as regards to increased and an 
extraschedular ratings.  In particular, 
provide at least general notice of all 
possible rating criteria under which the 
Veteran's lung disability and all 
associated symptomatology may be rated, 
to include diagnostic codes: for rating 
restrictive lung disease under 38 C.F.R. 
§ 4.97 and for rating surgical scars 
under 38 C.F.R. § 4.118.  In accordance 
with Vazquez-Flores, the notice should 
notify the Veteran that, to substantiate 
an increased rating claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence 
that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
veteran to undergo a VA respiratory 
examination to determine the current 
severity of his service-connected 
residuals of spontaneous pneumothorax of 
the right lung.  The entire claims file 
must be made available to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
PFTs) should be accomplished (with all 
findings made available to the examiner 
prior to completion of the report), and 
all clinical findings should be reported 
in detail to include the effects of his 
lung disability on his employment and 
daily life.

The examiner should report the spirometry 
results in percentages and should 
indicate whether the Veteran's surgical 
scarring is deep (associated with 
underlying soft tissue damage) and 
affects an area of 39 sq. cm. or more, is 
unstable or painful on examination, or 
limits the function of the affected part.

The examiner should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report(s).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's increased 
rating claim, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The VA should document its consideration 
of whether "staged ratings," pursuant to 
the Hart decision, cited to above, and 
whether a separate rating for surgical 
scarring, pursuant to the Esteban 
decision, cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



